[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on March 21, 1987 at Long Grove Lake, Illinois.
All jurisdictional requirements have been met.
The marriage has broken down irretrievably and the same is hereby dissolved.
Before the marriage, while in Illinois, the parties entered into an antenuptial agreement. The plaintiff urges that it be found invalid and the defendant argues its validity. A review of Illinois law indicates that antenuptial agreements are permitted, and in fact validated in dissolution proceedings. However, both parties in their testimony regarding the formation of the contract, agreed they did not intend to contemplate divorce or dissolution in the agreement. Therefore, it appears that any remaining references which might affect rights upon dissolution remain due to the mutual mistake of the parties. The Court therefore finds that the antenuptial agreement is not binding on the proceedings.
The Court has considered all the statutory criteria of Conn. Gen. Stat. 46b-81 and 46b-82. The Court finds neither party more at fault in causing the breakdown of the marriage.
The Court enters the following orders:
1. Neither party is awarded alimony.
2. Each party shall retain all the furnishings and personal property in his or her possession.
3. Each party shall be responsible for the liabilities listed on their respective financial affidavits and indemnify and hold the other harmless thereon.
4. By way of 46b-81 property assignment, the plaintiff is awarded from the escrow accounts being held by counsel $120,840.00. The balance of the escrow accounts is awarded to the defendant.
5. Each party shall be responsible for their own legal fees.
By the Court, Elaine Gordon, Judge CT Page 114